Case 2:17-cv-01599-NBF Document 136-1 Filed 08/25/21 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF

PENNSYLVANIA

CALISIA KELLEY and JOHNNIE MAE
KELLEY, Co-Administrators of the
ESTATE OF BRUCE KELLEY JR.,
deceased,

Plaintiffs,

Vs.

BRIAN O’MALLEY, both

in his Official and Individual Capacities

as Sergeant for the Allegheny County Port
Authority and DOMINIC RIVOTTYI, in both his
Official and Individual Capacities as Officer for
the Allegheny County Port Authority,

Defendants, Jointly and Severally.

JURY TRIAL DEMANDED.

Swe? Smet Senet Nee Sime Nice ae ee Ne ee Cane ame Nee! See ee eh nee” eee ee ee Net Nae Nee Nee im Sere Nee!

Civil Action No. 2:17-cv-1599 NBF
TYPE OF PLEADING:

APPENDIX TO PLAINTIFFS’
Lombardo BRIEF.

NATURE OF COMPLAINT:
Section 1983 Civil Rights Action
Excessive/Deadly Force

FILED ON BEHALF OF:
Calisia Kelley and Johnnie Mae
Kelley, Co-Administrators of
the Estate of Bruce Kelley, Jr.,
deceased.

BY:

Noah Geary, Esquire

Suite 225

Washington Trust Building
Washington, PA 15301
724-222-3788

PA ID 78382

August 24, 2021
Case 2:17-cv-01599-NBF Document 136-1 Filed 08/25/21 Page 2 of 18

APPENDIX TO LOMBARDO BRIEF:

Table of Contents

Excerpts from deposition of Defendant Rivotti

Excerpts from deposition of Defendant O’Malley
10

11

12

13

14

15

16

17

18

L9

20

21

22

23

24

25

Case 2:17-cv-01599-NBF Document 136-1 Filed 08/25/21 Page 3 of 18

Dominic Ravotti - Examination by Mr. Geary

 

 

57

sidewalk, walking towards like -- like kind of at a diagonal

away from us.

Q. And he's in front of you. Correct?
A. Yes.
Q. And to the extent he's walking at a diagonal, was

Bruce Kelley, say, walking off more to your left or more off to

your right?

A. To the left, towards the houses on the left side of
the street.
Q. Okay. Were there any civilians in that immediate

vicinity out in their yards?

A. Not outside at that point, no.

Q. Okay.

A. That I know of.

Q. Okay.

A. Again, the female that was screaming, but I don't --
she was -- I don't know which house she was in.

Q. And the female that was screaming, what, she was in
a house?

A. I did not -- I did not see her, so..

Q. Okay. So when O'Malley shouts the commands to stop

or he's going to release the dog, whatever words he used,
Kelley was in motion. Is that right?

A. Correct.

Q. And he's walking away from you. Is that correct?

 

Ross Reporting Service
724-695-3911

 
10

11

12

13

14

15

16

1?

18

19

20

24

22

23

24

25

Case 2:17-cv-01599-NBF Document 136-1 Filed 08/25/21 Page 4 of 18

Dominic Ravotti - Examination by Mr. Geary

 

 

58

A. Yes.

QO. Are you the closest officer to Kelley?

A, I don't know if it was me or O'Malley. I can't
specifically tell you.

Q. How many feet do you say you were from Kelley?

A. T -- I can't tell you. I don't know a specific
distance at that point.

Q. Okay. Well, how about a general -- a general
distance, Can you just give me an estimate?

A. I can't.

Q. 10 feet?

A. It was farther than 10 feet. I can't -- again, I
can't tell you a specific distance.

Q. Was it within, say, 10 and 20 feet?

A, I can't tell you if it was that. I can't give you a
specific number, sir. I'm sorry.

Q. Why can't you give me just an estimate of distance?

A. Because I'm -- I can't -- I can't tell you exactly.
He was still moving. We were all moving. It was a rapidly
moving situation. I was more paying attention to the suspect
that had a knife that was attempting stab officers every time
we got close to him. So I was at least keeping distance enough
that if he turned around and tried to come at me, I had the
appropriate amount of time to react to that.

Q. How far were you from O'Malley?

 

Ross Reporting Service
724-695-3911

 
10

ll

12

i3

14

15

16

17

18

i9

20

21

22

23

24

25

Case 2:17-cv-01599-NBF Document 136-1 Filed 08/25/21 Page 5 of 18

Dominic Ravotti - Examination by Mr. Geary

 

 

60

slashed one of them?

A. If Officer -- specifically stating whenever Officer
Sanders attempted to -- to knock the knife out of his hand, if
Officer Sanders would not have jumped backwards and kept

retreating, yes, Bruce Kelley would have stabbed him.

Q. Okay. Aside from Sanders -- because you said he
tried to -- Bruce Kelley was trying --
A. Every time -- every time an officer got any -- if he

felt the fact that -- the presence of somebody behind him, he
would spin around and slash the knife in our direction. So
anytime an officer -- he felt the presence of somebody behind
him, he would spin around and slash the knife in our direction.

Q. Okay. But each time he did that, you were all far
enough away from him that he didn't slash anybody. Correct?

A. Yes. So we did not get stabbed. Correct.

Q. Now, we're back to you say Bruce Kelley is diagonal.
So he's going towards the houses on Whitney Avenue, to your
left. Correct?

A. Yes.

Q. Okay. And as he's going towards the houses, is he
now in a yard?

A. Yes.

Q. Okay. Please tell me what you hear or see next as
far as O'Malley and the dog.

A. K-9 Aren engaged this -- Kelley on his left, upper

 

Ross Reporting Service
724-695-3911

 
10
11
12
13
14
15
16
Ll?
18
Lg
20
21
22
23
24

25

Case 2:17-cv-01599-NBF Document 136-1 Filed 08/25/21 Page 6 of 18

Dominic Ravotti - Examination by Mr. Geary

 

 

75

date.

Q. No. Understood. But as of the date of this
incident, you were not a K-9 officer. Is that correct?

A. Correct.

Q. Had you ever been a K-9 officer?

A. No.

Q. And from that date forward, have you become a K-9
officer?

A. No.

Q. At the Port Authority, for the police officers, did
you ever receive any crisis intervention training?

A. No.

Q. In your dealings with Bruce Kelley, Jr., that day,
did you get the impression he had some mental health issues?

A. No.

Q. Did you -- did you do anything to try to flesh out
whether or not he may have had some mental health issues?

A. No. I don't under- -- I don't really understand
what you're asking.

Q. Say, did -- did you ask him any questions? Separate

from giving him commands to drop the knife, did you say
anything to him to try to figure out why he wouldn't drop the
knife and he just kept walking?

A. No.

QO. One sec, please.

 

Ross Reporting Service
724-695-3911

 
10

11

12

13

14

15

16

17

18

i9

20

21

22

23

24

25

Case 2:17-cv-01599-NBF Document 136-1 Filed 08/25/21 Page 7 of 18

Dominic Ravoiti - Examination by Mr. Geary

 

 

84
looking straight up, I would have been facing west.

Q. Okay. You would have been facing west. And when
you fired your weapon, you fired your weapon in a westerly
direction?

A. I mean, west -- it would have been more
west-southwest, yes.

Q. Okay. O'Malley the same? In that direction,
southwesterly direction?

A. I can't speak for O'Malley. I would -- he would
have to tell you how he was.

Q. Okay. And, again, just so we're clear here, you're
telling me that you cannot identify on this aerial view of
Whitney Avenue where you were or where Bruce Kelley was when
you shot him?

A. Not on this picture, no.

QO. When you fired your two rounds at Bruce Kelley, Jr.,
why did you fire your rounds?

A, I felt he was an immediate threat to Sergeant
O'Malley and the rest of the public.

Q. And who in -- who in the public was he a threat to?

A. Anybody that he would have encountered, I believe.

Q. Well, who -- who was there that he could have

encountered in that yard?
A. Nobody in that specific yard.

QO. And you say he was a threat to O'Malley. Is that

 

Ross Reporting Service
724-695-3971

 
10

11

12

13

14

15

16

i7

18

19

29

21

22

23

24

25

Case 2:17-cv-01599-NBF Document 136-1 Filed 08/25/21 Page 8 of 18
Dominic Ravoiti - Examination by Mr. Geary

 

 

86

movements towards O'Malley.

Q. Why didn't you shoot him after he made the first
step towards O'Malley?

A. Because he had --~ the -- the K-9 was attempting
re-engage him.

Q. And you've testified before in court in criminal
proceedings, I assume?

A. Yes.

Q. And, I mean, you've been asked as a witness to give
estimates, correct, in feet, distance, before as a witness?

A. Yes.

QO. Okay. So I'm just going to give you one last
opportunity. Will you please give me an estimate in feet how
many -- how far Kelley was from O'Malley when you concluded you
needed to shoot Kelley.

A. I will answer you again and say that I do not know
where O'Malley was specifically, so I cannot estimate the exact
Feet that he was from O'Malley.

Q. If you didn't know where O'Malley was specifically,
how did you know Kelley, Jr., was a threat to O'Malley?

A. I know where -- I know the -- this general area
where O'Malley was standing, and I know that he was taking
movements towards O'Malley. At that point, that's when I feit
he was a threat towards O'Malley, and I fired my weapon.

Q. Did you consider -- at the time, was your

 

Ross Reporting Service
724-695-3911

 
10

il

12

13

14

15

16

1?

18

19

20

2l

22

23

24

25

Case 2:17-cv-01599-NBF Document 136-1 Filed 08/25/21 Page 9 of 18

Dominic Ravotti - Examination by Mr. Geary

 

 

96

resisting any form of engagement that we gave him.

Q. Did you have any opinion whether or not Kelley, Jr.,
during this pursuit, was willing to cooperate or was attempting
to evade arrest by flight?

A. He was absolutely evading arrest by flight.

Q. And -- and did you believe that Kelley, Jr., posed a
Significant threat of death or serious physical injury to you
or others?

A. Yes, I did.

Q. And did you believe that at the time you discharged
your weapon?

A, Yes, I did.

Q. Did you believe that prior to the time you
discharged your weapon?

A. Yes, I did.

Q. Did you believe that during the encounter that's
demonstrated on the videotape, Deposition Exhibit No. 6, the
Hammett Street Station Park and Ride?

A. Yes.

MR. EVASHAVIK: Those are all the questions I have.
EXAMINATION
BY MR. GEARY:

Q. Just one last question, please, Officer.

Mr. Evashavik just asked did you believe Kelley was a threat

prior to the time you fired your weapon, and you said yes.

 

Ross Reporting Service
724-695-3911

 
10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

Case 2:17-cv-01599-NBF Document 136-1 Filed 08/25/21 Page 10 of 18
Brian O-Malley - Examination by Mr. Evashavik

 

 

129

MR, EVASHAVIK: So I think we're on -- would this be
No. 31?

MR. GEARY: Yes.

MR. EVASHAVIK: All right. I'll identify Exhibit
No. 31. And, for the record, I'll put that on a thumb drive,
the actual audio and video recorded statement provided by
Lieutenant O'Malley to the Allegheny County Police Department
on February 2, 2016.

(Whereupon, Deposition Exhibit 31 was marked for
identification. }
BY MR. EVASHAVIK:

Q. At the time that you decided to deploy Aren, did you

already know about attempts made by other officers to use other

means of less than lethal force, such as a Taser?

A. Yes.

Q. And how did you know about that?

A. From radio broadcast.

Q. And how about pepper spray, also known as OC -- OC

spray? Did you know about that?

A. Yes.
Q. How did you know about that?
A. Same thing. Radio broadcast.

Q. And how did you know about the assault by Bruce

Kelley, Jr., on Officer Adams?

A. Radio broadcast by Officer Adams.

 

Ross Reporting Service
724-695-3911

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:17-cv-01599-NBF Document 136-1 Filed 08/25/21 Page 11 of 18
Brian O-Malley - Examination by Mr. Evashavik

 

 

130
Q. And you were aware of this before you deployed K-9
Aren?
A. Yes.
Q. At the time you deployed Aren and also at the time

you discharged your weapon towards Bruce Kelley, Jr., did you

believe that he was or was not actively resisting arrest?

A. He was.

Q. He was what?

A, He was resisting arrest.

Q. Did you see him at any time cooperate or comply with

the directives of the other officers and the commands to stop
and drop the knife?

A. At no time did I see him comply.

Q. Did you believe Bruce Kelley, Jr., posed a
Significant threat of death or serious physical injury to you,
the other officers, and other people that may have been in the
area?

A. Yes.

Q. Why did you use deadly force and discharge your
weapon at Bruce Kelley, Jr.?

A. My life was in danger.

MR. EVASHAVIK: Thank you, sir. Those are all the
questions I have. Wait. He may have more.
MR. GEARY: Nothing further.

MR. EVASHAVIK: Okay. Thank you. The witness will

 

Ross Reporting Service
724-695-3911

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:17-cv-01599-NBF Document 136-1 Filed 08/25/21 Page 12 of 18
Brian O'Malley - Examination by Mr. Geary

 

 

74
turns back around and he keeps moving at a fast pace at that
angular motion towards me, from my right to left. And he's
just angling down the street.

Q. Are you still behind the bush where you had had -- I

think you said concealment.

A. I had concealment. Yeah, I was still behind the
bush.

Q. Okay. Do -- do you know if he -- did you get the

impression he could see you at that point?

A. No.

Q. I'm sorry. Bad question. You didn't know or your
impression was he -- he could not see you?

A. My impression is he did not see me.

Q. Okay. And when you say "angling down the street,"

just the word "angling," do you mean he's walking at a specific
angle, or are you just using that term loosely, like he's just

continuing to walk down the street?

A. Yeah. So he's walking on a pace down the street,
but not -- not a straight line towards me. It would be sort of
a -- like an angle, but down from my right to left.

Q. Thank you. What happens next?

A. At that point, I have my dog. I stepped out, and I

made sure my dog saw him. Gave several commands, "Police K-9.
Stop." I yelled it. And he didn't stop. So at that point, I

sent K-9 Aren on an apprehension.

 

Ross Reporting Service
724-695-3911

 
as,

10

il

12

13

14

15

16

17

18

19

a0

21

22

23

24

25

Case 2:17-cv-01599-NBF Document 136-1 Filed 08/25/21 Page 13 of 18

Brian O'Malley - Examination by Mr. Geary

 

 

102

exhibited various degrees of crises. Mostly disturbed people.
Delirium.

Q. And in the crisis intervention training, if you make
a determination that an individual has mental health issues or
is in delirium, those types of things, what are you -- what are
you supposed to do per the training?

A. I think that would be based on the scenario you're
dealing with.

Q. Okay. Was -- this scenario with Mr. Kelley, did the
crisis intervention training you -- you participated in apply

to this situation?

A. No.
Q. And tell me how it did not apply.
A. I had no dialogue with the suspect, so I had no

parameters to base anything off of.

Q. And did you attempt any dialogue with him?

A. My dialogue I had was -- was one sided. His
dialogue was he was going to stab the dog, and that was it.

Q. And when you say your side of the dialogue was one
sided, what do you mean by "one sided"?

A, I advised him "Police K-9" and to stop, and he

didn't do it.

Q. So you gave him a command, obviously?
A. Several.
Q. Okay. Separate from giving him commands, did you

 

Ross Reporting Service
724-695-3911

 
10

11d

12

13

14

15

16

17

18

19

20

a1

22

23

24

25

Case 2:17-cv-01599-NBF Document 136-1 Filed 08/25/21 Page 14 of 18

Brian O'Malley - Examination by Mr. Geary

 

 

103

try to just talk to him?

A. No.

0. Why not?

A. I didn't have a chance.

Q. Well, did you have a chance as he's walking down

Whitney Avenue and you're on the other side of Whitney Avenue?
A. No. Based on how fast he was walking, I did not.
Q. So your testimony is at no point did you have the
opportunity or the time to try to talk to him?
A. Correct.
Q. Okay. And when I say "talk to him," I'm thinking

of, like, asking him "Why won't you put down the knife?

What's -- what's the matter? Can we talk this ovt?" Things
like that.

A. Correct.

Q. Is that the kind of thing or -- in the crisis

intervention training, are you taught to try to verbally
de-escalate a situation like that?

A. Yeah, I believe that's taught at some point during
the curriculum.

Q. Okay. Did you do anything before you released Aren
to try to de-escalate the situation?

A, No.

Q. Now, the death of Aren -- is it your position -- are

you partly responsible for the death of Aren?

 

Ross Reporting Service
124-695-3911

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:17-cv-01599-NBF Document 136-1 Filed 08/25/21 Page 15 of 18
Brian O'Malley - Examination by Mr. Geary

 

 

112

Q. And how -- what's your reasoning? Explain it for
me, how you did not violate that policy.

A. Well, I knew I had been involved in a -- ina
shooting. The usual report at that point would be making a
statement to -- it goes outside of the city, to county
homicide. So I did that.

Q. Okay. And what about No. 8, "The officer involved

will make a Weapon Discharge Report." You did not do that.

Correct?
A. Correct.
Q. So did you violate No. 8 of this policy?

MR. EVASHAVIK: Object to form. You can answer.

THE WITNESS: TI don't -- I don't know what that is.

BY MR. GEARY:

Q. You don't know what what is?
A. A weapons -~ a weapon discharge report.
Q. Okay. As of January 31 of '016, how many years had

you been with the Port Authority?

A. 19.

Q. Had you ever read this policy before at any point in
those 19 years?

A. I had.

Q. Okay. Did you ever ask what the weapon discharge
report was?

A. No.

 

Ross Reporting Service
724-695-3914

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:17-cv-01599-NBF Document 136-1 Filed 08/25/21 Page 16 of 18
Brian O'Malley - Examination by Mr. Geary

 

 

113

Q. After this incident, at any point did you inquire of

your chief what the weapon discharge report was?

A. No.

Q. Was there any reason you didn't ask?

A. No reason.

Q. When you were shooting at Bruce Kelley, was he

positioned in front of a house on Whitney Avenue?

A. Yes.
Q. Okay. Did you know if the house was occupied?
A. I -- I know from the area that some of those were

abandoned. But, specifically, no, I don't know if it was

occupied or not.

Q. And behind the houses, there are yards. Correct?
A. Yes.
Q. And when you were firing at Bruce Kelley, there

could have been people in the yards behind the houses. True?

A. Possibly.

Q. And then behind the yards, it's the park and ride.
Is that right?

A. Yes.

Q. And the park and ride, again, it's a large parking

lot. Is that right?

A. Yes.
Q. And there could have been people in the parking lot.
Correct?

 

Ross Reporting Service
724-695-3911

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:17-cv-01599-NBF Document 136-1 Filed 08/25/21 Page 17 of 18
Brian O'Malley - Examination by Mr. Geary

 

 

118

Q. Just winding down. Just going over my notes, so
you -- so that you know.
Before you deployed Aren, was there any thinking by
you to somehow get behind Bruce Kelley, Jr., physically to --

you get behind him and -- and try to apprehend him some way

from behind?

A. No. I was committed to K-9 deployment.

Q. And Aren was -- was trained in other areas. I think
explosives -- smelling explosives. Is that correct?

A. Yes.

Q. And what other areas was Aren trained in?

A. I don't know what you mean by that. What --

Q. Just say -- you may have already spoken to it. Drug

sniffing, explosives, tracking. Things like that.

A. So yes. His -- the discipline, along with explosive
detection, was tracking as well.

Q. Okay. Again, I'm just -- some odds and ends here to
wrap up. When you started shooting at Bruce, the dog was
wounded. Correct?

A. Yes.

Q. Okay. And at that point when you started shooting,
you did not know that the dog would ultimately die. Correct?

A. Correct.

Q. And you testified that he said several times, "Shoot

me. dust shoot me." Is that right?

 

Ross Reporting Service
724-695-3971

 
Case 2:17-cv-01599-NBF Document 136-1 Filed 08/25/21 Page 18 of 18

CERTIFICATE OF SERVICE:
I, Noah Geary, Esquire, do hereby certify that a true copy of the foregoing Lombardo
BRIEF APPENDIX of the PLAINTIFFS was served via electronic mail on this day to the below-

listed counsel of record:

Greg Evashavik, Esquire
(Counsel for Port Authority Defendants)

Respectfully submitted,

/s/ Noah Geary
Noah Geary, Esquire

Washington Trust Building
Suite 225

Washington, PA 15301
(724) 222-3788

PA LD.#: 78382

August 24, 2021
